Citation Nr: 1809882	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for thyroiditis.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to a compensable disability rating for sinusitis.


REPRESENTATION

Veteran represented by:	Thomas J. Farrell, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction was subsequently transferred to Seattle, Washington. 

These matters were previously before the Board, and, in September 2015, the Board remanded these issues for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The issues of entitlement to service connection for bilateral hearing loss, and an acquired psychiatric disorder as well as a compensable disability rating for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A medical nexus has not been established between an in-service incurrence and a current diagnosis of thyroiditis, and the Veteran's current thyroiditis did not manifest within one year of separation of service; and continuity of separation of service has not been established.

2.  The Veteran first began experiencing ringing in his ears during military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for thyroiditis have not been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  
This matter was previously remanded in order to provide the Veteran an opportunity to testify at a personal hearing before the Board.  The Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

While a VA medical opinion was not provided with regard to the Veteran's thyroiditis, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that his thyroiditis is the result of his military service.  That is no medical opinion even suggests such a connection.  Moreover, the Veteran's theory of entitlement (namely that he had elevated blood pressure during service) is not supported by the service treatment records.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Thyroiditis

At issue is whether the Veteran is entitled to service connection for thyroiditis.  The weight of the evidence indicates that the Veteran is not entitled to service connection for thyroiditis.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases like endocrinopathies, that become manifest to a compensable degree within one year of separation of service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for chronic conditions that have manifested continuous symptomology since separation of service.

The Veteran testified at a personal hearing before the Board in November 2016 that he was diagnosed with thyroiditis in January 2011, but that he believe that his thyroiditis was related to a period of service; because, during his period of service, he manifested low energy and high blood pressure.  See Transcript.

The Veteran's service treatment records are silent for reports of or treatment for thyroiditis or high blood pressure.  During his service separation examination, the Veteran's endocrine system was evaluated as normal.  Additionally, the Veteran's vascular system was evaluated as normal, and the Veteran manifested a blood pressure measurement of 110/60.

The Veteran underwent a general VA examination in June 1980.  The Veteran's endocrine system was evaluated as normal, and the Veteran's blood pressure was measured as 100/64.

The Veteran's current treatment records indicate that he has been diagnosed with thyroiditis during the pendency of the appeal.  However, the evidence does not connect this disability to the Veteran's military service.  The Veteran's service treatment records are silent for a diagnosis of or treatment for thyroiditis.  The Veteran's endocrine system was evaluated as normal upon separation from service as well as during a general VA examination several months after separation from service.  The record is then silent for decades after separation of service until the Veteran was diagnosed with thyroiditis in 2011.  Finally, the record does not contain a medical opinion even suggesting that the Veteran's current thyroiditis may be related to a period of service.  Taken together, the evidence of record does not establish a medical nexus between a current diagnosis and an in-service incurrence, a diagnosis within one separation of service, or continuity of symptomology of separation of service.  The Board notes the Veteran's contention that his current diagnosis was caused by or related to high blood pressure.  Nevertheless, the Veteran did not seek treatment for high blood pressure during his period of service, had normal blood pressure upon separation of service, and had normal blood pressure several months after separation of service.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service, of which there is also no record of a diagnosis within one year of separation or continuity of symptomology since separation of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for thyroiditis is denied.

Tinnitus 

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here the Veteran has testified at a Board hearing that he first observed ringing in his ears during service while around the firing of large naval weapons.  He added that he had experienced the condition ever since.  His wife also submitted a statement indicating that she had known him since 1980 (approximately two years after he separated from service) and that he had complained about ringing since she met him.

In this case, the Board finds no reason to doubt the Veteran's credibility with regard to his statements about tinnitus.  As such, tinnitus is granted. 



ORDER

Service connection for thyroiditis is denied.

Service connection for tinnitus is granted.


REMAND

Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran testified at a personal hearing before the Board.  The Veteran's representative indicated that a treatment record date June 13, 1978 diagnosed the Veteran with bilateral hearing loss.  Upon reviewing the record the Veteran's representative appears to be referencing a VA general examination which indicated that the Veteran had a history of bilateral hearing loss.  The Veteran reported military noise exposure including working with deck grinders and needle guns.  See Transcript.

The Veteran's treatment records indicate that he has a current diagnosis of bilateral hearing loss.

The Veteran's service treatment records suggest that he had normal hearing upon entering service.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
10
0
10
5
0
LEFT
15
10
20
20
10

The Veteran's service treatment records indicate that the Veteran reported in-service noise exposure and trouble hearing.  A March 1976 audiogram indicated that the Veteran's hearing loss had increased in severity, and, despite not being considered a disability for VA purposes, his hearing was abnormal.  See 38 C.F.R. § 3.385; see also Hensley.  The measured pure tone threshold values were as follows in decibels:


Hertz

500
1000
2000
3000
4000
RIGHT
25
25
30
35
25
LEFT
25
25
25
30
20

The Veteran also sought treatment for a right ear ache in September 1976.  The Veteran underwent another audiogram in May 1977.  This audiogram indicated that the Veteran had manifested hearing loss for VA disability compensation purposes.  See 38 C.F.R. § 3.385; see also Hensley.  The measured pure tone threshold values were as follows in decibels:


Hertz

500
1000
2000
3000
4000
RIGHT
25
30
35
35
30
LEFT
30
30
35
25
30

Upon separation of service the Veteran's ears were evaluated as normal, and the Veteran underwent another audiogram.  The Veteran's hearing was not a disability for VA disability compensation purposes, but the Veteran's hearing loss was still abnormal as well as more severe than upon entrance into service.  See 38 C.F.R. § 3.385; see also Hensley.  The measured pure tone threshold values were as follows in decibels:


Hertz

500
1000
2000
3000
4000
RIGHT
20
15
25
15
10
LEFT
25
20
25
20
20

The Veteran underwent a VA general examination in June 1978.  The examiner noted a prior history of hearing loss, and the examiner suggested referring the Veteran to a specialist to evaluate his ears.

The Veteran underwent another VA audiological examination in August 2012.  The examiner diagnosed the Veteran with bilateral hearing loss and opined that his bilateral hearing loss was less likely than not related to a period of service; because the Veteran's hearing was normal during his service separation examination.  The Veteran's speech discrimination scores were 92 percent in the right ear and 76 percent in the left.  The measured pure tone threshold values were as follows in decibels:


Hertz

500
1000
2000
3000
4000
RIGHT
15
30
35
35
40
LEFT
20
30
35
35
40

Unfortunately, this matter must be remanded for another VA examination.  The Veteran's previous examinations require additional clarification, before the Board can finally adjudicate the Veteran's claim.  As previously noted the June 1978 examination indicates a prior history of hearing loss and suggests that a specialist discuss the matter further, and the August 2012 VA examination, conducted by a VA audiologist, indicated that the Veteran's hearing was normal upon separation of service.  This rationale is unclear, because audiometric testing during the Veteran's separation examination indicates that the Veteran's hearing was abnormal, although it did not rise to the level of a hearing disability for VA compensation purposes.  See 38 C.F.R. § 3.385; see also Hensley.  Additionally, the examination does not discuss the significance, if any, of the fact that in-service audiograms showed much more severe hearing loss prior to separation from service or the fact that, even if normal, the Veteran's hearing was worse on his separation examination than it was on his entrance examination.  Once VA undertakes the effort to provide an examination VA must provide an adequate one.  Barr v Nicholson, 21 Vet. App. 303 (2007).  Therefore, this matter must be remanded in order to provide the Veteran with a new VA examination.

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  He was provided a VA examination in August 2012 at which he was diagnosed with depression and anxiety but the examiner opined that the psychiatric conditions were not related to his military service.  The Veteran subsequently submitted a private opinion from a clinical psychologist which diagnosed him with posttraumatic stress disorder (PTSD) and moderate depressive disorder.  The private opinion also identified multiple in-service stressors including surviving a student uprising against the Greek government.  

A claim for service connection for PTSD falls within the scope of a claim for service connection for an acquired psychiatric disorder based on another diagnosis.  Clemons v. Shinseki, 23 Vet. app. 1 (2009).  This raises VA's duty to assist, because VA normally takes steps to provide confirmation of the Veteran's claimed stressors in a claim for service connection for PTSD.  Additionally, the description of surviving an alleged uprising is suggestive of fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity may be a stressor that provides grounds for service connection even without confirmation if a qualified expert confirms that the claimed stressor may support a diagnosis of PTSD.  38 C.F.R. § 3.304.  As such, this matter must be remanded in order to take steps to confirm the Veteran's claimed stressors, and the Veteran must be provided a VA examination in order to determine whether or not the Veteran's claimed stressors qualify as fear of hostile military or terrorist activity sufficient to support a diagnosis of PTSD.


Sinusitis

The Veteran contends that he is entitled to a compensable disability rating for sinusitis.  The Veteran was provided a VA examination in August 2012 at which it was indicated that the Veteran did not manifest non-incapacitating episodes associated with his sinusitis.  The Veteran testified at a personal hearing in November 2016 that his sinusitis manifested in non-incapacitating episodes including headaches, pain, and purulent discharge.  See Transcript.  This suggests the possibility that the Veteran's condition has increased in severity, and this matter must be remanded in order to provide the Veteran with a VA examination to indicate the current severity of the Veteran's sinusitis.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any in-service stressors that he believes led to a diagnosis of PTSD.  If the Veteran responds, then take steps to confirm the Veteran's claimed stressors.

2.  Arrange to provide the Veteran with a VA audiological examination in order to answer the following question:

a)  Is it at least as likely as not (50 percent or more) that that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service?  Why or why not?

In answering this question, the examiner should address the significance, if any, of the in-service audiograms conducted in March 1976 and May 1977 (available in VBMS: Receipt Date: 6/24/2014; Document Type: STR-Medical; pp. 36-41)?  

The examiner should also comment on the significance, if any, of the fact that the Veteran's hearing was shown by audiometric testing to be worse during his service separation examination than it was at his entrance examination (available in VBMS: Receipt Date: 6/24/2014; Document Type: STR-Medical; pp. 6-7 & 16-17)? 

3.  Arrange to provide the Veteran with a VA psychiatric examination with a psychiatrist or psychologist in order to answer the following questions:

3a.  Does medical evidence establish a link between a current diagnosis of PTSD and an in-service stressor?  Why or why not?

3b.  Do any of the Veteran's claimed in-service stressors constitute fear of hostile military or terrorist activity sufficient to support a diagnosis of PTSD including allegedly surviving a student uprising of the Greek government?  Why or why not?

3c.  What if any is the significance, if any, of the private opinion suggesting that the Veteran has current diagnosis of PTSD that is related to a period of service (available in VBMS: Receipt Date: 4/12/2017; Document Type: Medical Treatment Record - Non-Government Facility)?  Why?

4.  Arrange to provide the Veteran with a VA examination in order to evaluate the current severity of his sinusitis.

5.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


